DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 01/26/2022. 
The application contains claims 1-4, 7-20, these claims have been examined. Claims 1, 9 and 15 have been amended to included objected allowable subject matter from claims 5 and 6. 
Previous rejection under 35 USC § 103 has been withdrawn as a result of the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-4, 7-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach: 
“selecting a candidate document and a second candidate document from the set of
candidate documents based on a similarity between the candidate document and
the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an
overlay on the form document such that when an overlaid interface element is
selected by a user, the selected interface element is mapped to a corresponding
field of the first set of fields within the form document, wherein the set of
interface elements includes a subset of interface elements identified based on a
comparison of interface elements associated with the selected candidate document
and the identified second candidate document”

As such, none of the prior art teaches these limitations in combination to all other limitations as presented by the claim language.

Closest prior art:
	Dua et al. (US 20190065455): teaches a form creation which automatically recommend candidate form objects to include in an electronic form being created based on the form type the author is creating.
Moghtadai (US 20200097714): Teaches a template matching technique to identify feature matches between the received image and document templates. Specifically, template matching can be used to identify regions of the received image that match data field labels.
Ceneviva et al. (US 20170286389): user interface is configured to allow an end user to create an electronic form and allows the user to drag and drop the fields on the form that is created.


.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144